DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2021 has been entered.
	Claims 1, 4, 6-12, 14, and 18-20 are pending in this application.

Election/Restrictions
	The instant application is examined to the extent of the elected invention of Group I, as acknowledged in the previous office action (see the office action dated September 20, 2019).  Further, the search and examination is based on the elected species of: methyl 4-[(4-chloro-2-cyclohexylsulfanyl-5-sulfamoyl-benzoyl)amino]butanoate (as submitted in the response filed on August 3, 2019).  Based on the elected species, the search and examination was performed to the extent of compounds of formula (I) wherein:
A is F, Cl, Br, or I;
B is OR1, SR1, S(O)R1, SO2R1, NHR1, or N(R1)2 wherein R1 is phenyl, heteroaryl, cycloalkyl, cycloalkenyl, cycloalkynyl, heterocycloalkyl, or heterocycloalkenyl;
X is O; and
2, NHR2, or N(R2)2 wherein R2 is phenyl, heteroaryl, cycloalkyl, cycloalkenyl, cycloalkynyl, heterocycloalkyl, heterocycloalkenyl or heterocycloalkynyl, or linear or branced alkyl.  Claims 1, 4 and 7 read on the above subgenus.
	Claims 6, 8-12, 14, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim.

Withdrawn Rejections/Objections:
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant’s amendments and/or remarks.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In the definition of R1, the term “benzeneand” (see line 3 of the definition of R1) appears to be a typographical error for ‘benzene’ and ‘and’, separated by a space.
In the list of the specific compounds excluded under proviso, the term “and” should be separating the last two compounds.  Currently, ‘and’ is between the third and fourth compound.  Further, a ‘semicolon’ after the fourth compound is missing.  Consistency and proper separation of the compounds is desirable for clear recitation of the claim.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The ‘proviso’ section of claim 1 includes limitations and/or compounds that are not included within formula (I) as recited in claim 1. The following reasons apply:
Claim 1 recites the limitation "with the proviso that B is not (2-furanylmethyl)amino" in page 4 of claim listing at line 11.  There is insufficient antecedent basis for this limitation in the claim.  The above group represents the structural fragment: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.  The claim, however, does not include the above group under the definition of B.  The definition of B includes NHR1 wherein R1 is defined as heteroaryl, which includes a furanyl group, however, B is not defined to be heteroaryl-CH2-NH-.
Claim 1 recites the limitation "with the proviso that when A is Cl and B is benzylamino, then Y is not methoxy, …" in page 4 of claim listing at lines 12-13.  There is insufficient antecedent basis for the limitation “B is benzylamino” in the claim.  The above group 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.  The claim, however, does not include the above group under the definition of B.  The definition of B includes NHR1 wherein R1 is defined as phenyl, however, B is not defined to be phenyl-CH2-NH-.
Claim 1 recites the limitation "with the proviso that compounds according to formula I exclude these compounds: … ethyl 2-(benzylamino)-4-fluoro-5-sulfamoyl-benzoate" in page 4 of claim listing at last line.  There is insufficient antecedent basis for this compound in the claim.  The compound is not included in formula (I) as recited in claim 1 because the above compound contains a ‘benzylamino’ group in place of B and the definition of B does not include that group which represents: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.  The definition of B includes NHR1 wherein R1 is defined as phenyl, however, B is not defined to be phenyl-CH2-NH-.
Claim 1 recites the limitation "with the proviso that compounds according to formula I exclude these compounds: … methyl 4-chloro-2-[2-(1H-pyrrol-2-yl)ethylamino]-5-sulfamoyl-benzoate" in page 5 of claim listing at lines 1-2.  There is insufficient antecedent basis for this compound in the claim.  The compound is not included in formula (I) as recited in claim 1 because the above compound contains a ‘2-(1H-pyrrol-2-yl)ethylamino’ group in place of B and the definition of B does not include that group which represents: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.  The definition of B includes NHR1 wherein R1 is defined as heteroaryl, however, B is not defined to be heteroaryl-(CH2)2
Claim 1 recites the limitation "with the proviso that compounds according to formula I exclude these compounds: … methyl 4-chloro-2-(pyrrole-1-carbonylamino)-5-sulfamoyl-benzoate" in page 5 of claim listing at line 3.  There is insufficient antecedent basis for this compound in the claim.  The compound is not included in formula (I) as recited in claim 1 because the above compound contains a ‘pyrrole-1-carbonylamino’ group in place of B and the definition of B does not include that group which represents: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.  The definition of B includes NHR1 wherein R1 is defined as heteroaryl, however, B is not defined to be heteroaryl-C(O)-NH-.

The following rejections are under new grounds:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hempelmann et al., CAPLUS Abstract 88:83318 (1978).  The instant claims read on reference disclosed compound, see the compound of RN 65513-48-6 (structure depicted below for convenience) in the enclosed copy of CAPLUS abstract. 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Note:	Applicant’s attention is directed to MPEP § 2173.05(i) regarding negative limitations, which states that: “Any negative limitation or exclusionary proviso must have basis in the original disclosure”.

Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PubChem SID 145241129 (10-18-2012).  The instant claim recites the compound: 2,4-dichloro-5-(morpholine-4-carbonyl)benzenesulfonamide, see the third compound in the claim, which compound is disclosed in PubChem available with a Chemical Vendor, Akos Consulting & Solutions, as of October 18, 2012.

Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PubChem SID 145239694 (10-18-2012).  The instant claim recites the compound: 2,4-dichloro-N-cyclohexyl-5-sulfamoyl-benzamide, see the fourth compound in the claim, which compound is .

Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PubChem SID 145477020 (10-18-2012).  The instant claim recites the compound: 2-methoxyethyl-2,4-dichloro-5-sulfamoyl-benzoate, see the ninth compound in the claim, which compound is disclosed in PubChem available with a Chemical Vendor, Akos Consulting & Solutions, as of October 18, 2012.

Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PubChem CID 13333296 (02-08-2007).  The instant claim recites the compound: methyl 2-(benzyalamino)-4-chloro-5-sulfamoyl-benzoate, see the second compound from the bottom of the claim (claim listing page 12, line 6) which compound is disclosed in PubChem with a record create date of February 8, 2007.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gericke et al., U.S. Patent No. 5,849,796.  The reference teaches a generic group of substituted benzoic acid compounds, which embraces applicant's instantly claimed compounds.  See formula (I) in col. 1, wherein Q is OA wherein A is alkyl, e.g., methyl; R1 is alkyl (e.g., methyl), Hal (e.g., chloro, bromo), etc.; R2 is -SO2NR4R5 wherein R4 and R5 are H; and R3 is Hal (e.g., chloro, bromo), etc.  Further, the reference discloses several species within the genus of formula (I), see for example, the compound of Example 9, methyl 2-methyl-4-bromo-5-aminosulfonylbenzoate (structure depicted below for convenience):

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

The compounds are taught to be useful as therapeutic agents, see col. 9, lines 26-42.  The instant claim 4 recites the compound: methyl 2,4-dibromo-5-sulfamoyl-benzoate (i.e., 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
) which compound differs from the reference compound by reciting a specific species or a more limited subgenus than the reference.  Alternatively, the instantly claimed compound differs by having a bromo (Br) in place of the methyl group on the phenyl ring.  The reference, however, teaches the equivalence of methyl and bromo as these substituents are taught to be alternatives at the same ring position.  It would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the species of the genus taught by the reference, including those instantly claimed, because the skilled chemist would have the reasonable expectation that any of the species of the genus would have similar properties and, thus, the same use as taught for the genus as a whole i.e., as therapeutic agents.  One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus in the reference since such compounds would have been suggested by the reference as a whole.  It has been held that a prior art disclosed genus of useful compounds is sufficient to render prima facie obvious a species falling within a genus.  In re Susi, 440 F.2d 442, 169 USPQ 423, 425 (CCPA 1971), followed by the Federal Circuit in Merck & Co. v. Biocraft Laboratories, 847 F.2d 804, 10 USPQ 2d 1843, 1846 (Fed. Cir. 1989).

	Receipt is acknowledged of the Information Disclosure Statement filed on February 18, 2021 and a copy is enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

May 7, 2021